Title: William Smith Shaw to Abigail Adams Smith, 26 February 1800
From: Shaw, William Smith
To: Adams, Abigail (daughter of JA and AA)


				
					My Dear:
					Union Brigade, February 26th, 1800.
				
				I have received your letter, by the Paymaster, of the 12th. I see your embarrassments, and if I were not prominent to relieve you from them, I should forfeit my charter—the roads are bad, the season is inclement, the Delaware is almost impassable—your mamma cannot bear to part with you, and the President does not know how to let C——go. These are truths which nobody can deny. I will continue to be honest and say, you must not encounter the hazards of the first, nor do violence to affection, in the last, though I should be happy to have you here. I candidly think, for yourself, you are better there for the present. I am totally absorbed in military business and instruction; I have not been out of the cantonment for sixteen days— I have got handsomely through the duties of the 22d. We are all in harmony and good humour—our camp is a military paradise; if I look, they are solicitous to understand it—if I speak, they jump to execute; in short, they are all obedience, and I am more placid and elegantly serene, than ever you saw me; I think sometimes, if you could but remark me through the day, you would be half in love with me by tea time. You know the point of time, when that generally takes place; for myself, I never take tea in the afternoon.
				We had a great collection of folks on Saturday. The Brigade moved to a charm; a prayer, composed on the occasion, was handsomely addressed; a military oration, elegantly delivered; and three verses chaunted to a charm, accompanied with martial music—there is no other worth hearing. Not wishing to dismiss the throng too solemnly impressed, I gave order, that the duties of the day should close with an unison of sentiment and voice, resounding through

our camp, and echoing from the neighbouring mountains. Attention, fellow-soldiers:—To the memory of George Washington, called from labour to refreshment, by the Grand Master of the Universe— three cheers and a six-pounder. To the United States and the Federal Constitution—three cheers and a six-pounder. To John Adams, President of the United States, may every blessing attend his exertions in our country’s cause—three cheers and a six-pounder. To the Empire, rising in this Western World; Peace on Earth, Good Will to Men—three cheers and a six-pounder. Drums, signals, columns moving, reducing the hollow square, and opening in full parade with open columns, we, with military dignity, left the stage and the gaping multitude, attentive to the precision of the movement, and the enchanting music of the President’s march. You laugh, I know, at my military enthusiasm; laugh on. I really feel sometimes, as if I could “play at bowls with the sun and the moon, and frighten the world with eclipses.” Good night, lest I frighten you.
				Give my love to your mamma, and believe me, / Yours, truly,
				
					W. S. Smith
				
			